UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

DEBRA SUE SCHJENKEN #524619 CASE NO. 6:17-CV-01188 SEC P

VERSUS ROBERT R. SUMMERHAYS
JIM ROGERS ET AL MAGISTRATE .}'UDGE WHITEHURST
J U D G M E N T

For the reasons stated in the Report and Recornmendation of the Magistrate
Judge previously filed herein, and after an independent review of the record
including the objections filed by petitioner, and having determined that the findings
and recommendation are correct under the applicable lavv;

IT IS ORDERED, ADJUDGED AND DECREEI) that the petition for
habeas corpus be DISMISSED WITH PREJUDICE as time-barred by the
provisions of28 U.S.C. §2244(d).

THUS DONE in Chambers on this S\Q”M day of NWQ»M kw ,

2018.

R
UNITED STATES DISTRICT J -G

 

 

 

